DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 3-6 are objected to because of the following informalities:  
Regarding claim 1, the claim should be amended to recite “…when the flexible membrane is inserted into the breast pump…” in line 6 since the breast pump flanged housing has already been introduced.
Regarding claim 1, there should be a semicolon or comma  after “produced by the breast pump” in line 8.
Regarding claim 1, the claim should be amended to recite “mammary ducts of the breast thereby increasing user comfort…” in the second to last line to correct for grammar.
Regarding claims 3-5, the claim should be amended to recite “the one or more support pad” to keep claim terminology consistent.
Regarding claim 6, the claim should be amended to recite “...on the user’s breast by causing…” in line 11 since the user has already been introduced.
Regarding claim 6, there should be a semicolon or comma  after “produced by the breast pump” in line 12.
Regarding claim 6, the claim should be amended to recite “mammary ducts of the breast thereby increasing user comfort…” in the last line to correct for grammar.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “the one or more support pad applies pressure to the mammary ducts of the breast increasing user comfort and breast milk productivity”. It is unclear if this limitation is drawn to merely to a support pad with a structure capable of performing these method steps or further includes a method comprising these steps. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.  It is recommended to amend this limitation to recite “wherein the support pad is configured to apply pressure…”.  
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claims 2-5 and 7-9 are also rejected by virtue of being dependent on claims 1 and 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (US 20020198489).
Regarding claim 1, Silver discloses a flexible membrane configured for insertion into a breast pump flanged housing (fig. 25 and paragraph 195 disclose the conical part 1055 and tubular part 1056 form an “inner flexible shield part”), the flexible membrane comprising: 
an outer portion, a middle portion, an inner portion (the inner portion is considered the conical part 1055 and the tubular part 1056 is divided into outer and middle portions, like shown below for a structurally equivalent shield in fig. 24), and an opening extending therethrough (interior space 90 in fig. 25), 

    PNG
    media_image1.png
    457
    426
    media_image1.png
    Greyscale

wherein the inner portion contains one or more support pad positioned partially around the opening of the flexible membrane (protrusions 1078 and 1080 are shown to be intermittently extending around the inner portion so that they partially surround the opening), the one or more support pad configured to simulate the sensation of a baby's mouth on a user's breast when the flexible membrane is inserted into a breast pump flanged housing and used with a breast pump (the support pads are functionally capable of simulating a sensation of a baby’s mouth by applying an intermittent suction pattern to the membrane via a pump; paragraph 1 discloses that the inventions of Silver are designed to better simulate the natural suckling of a baby), the one or more support pad configured to cause the breast to be massaged by intermittent suction action produced by the breast pump (paragraph 195 discloses a massaging effect provided by the protrusions which is capable of being provided by intermittent suction generated using a pump); wherein the one or more support pad applies pressure to the mammary ducts of the breast increasing user comfort and breast milk productivity (the examiner notes that the protrusions are functionally capable of providing this function since the protrusions would engage the breast to massage the breast and would, therefore, apply pressure to the mammary duct of the breast and are capable of increasing comfort and milk production).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver, as applied to claim 1 above, and further in view of Panchula (US 5100406).
Regarding claim 2, Silver discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the flexible membrane is formed from silicone.
Panchula is directed towards a substantially similar flexible membrane (body 10 in fig. 1) which is formed of silicone (2:25-28).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the membrane of Silver to be made from silicone because Panchula teaches that silicone is readily moldable at reasonable costs and is harmless to the human body (2:25-28).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver, as applied to claim 1 above, and further in view of Ryan (US 6358226).
Regarding claim 3, Silver discloses all of the claimed limitations set forth in claim 1, as discussed above, and discloses that the support pads can contain air (paragraph 195 discloses that the protrusions 1078 and 1080 can be air-bubble type). However, Silver does not teach or disclose the support pad contains silicone.
In a different embodiment (fig. 15), Silver teaches a material in the flexible membrane (gel pack 740 in fig 15) and that gel is a preferred material to a hollow chamber since the gel can be warmed or cooled to provide additional therapeutic effect (paragraph 164).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the air-filled support pads of the first embodiment of Silver (fig. 25) to be filled with a gel, as taught by the second embodiment of Silver to allow for temperature variation of the breast shield, as taught by Silver (paragraph 164).    
Ryan teaches a breast interface (cup 13 in fig. 1) which comprises a heat conducting portion (heat conducting gel 16 in fig. 1) which contains silicone gel (3:19-21).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the gel of modified Silver to be a silicone gel, as Ryan teaches that this material is an art-recognized, heat conducting gel.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver, as applied to claim 1 above, and further in view of Greter (WO 02/17993).
Regarding claim 4, Silver discloses all of the claimed limitations set forth in claim 1, as discussed above, and discloses that the support pad can contain air (paragraph 195 discloses that the protrusions 1078 can be air-bubble type) but does not teach or disclose the support pad containing a liquid. 
Greter is directed to a flexible membrane for a flanged breast pump (fig. 1) which comprises a support pad (elastic inner wall 6 in fig. 1).  Greter further teaches that the support pad can be filled with a deformable medium, such as air or a thickened liquid (lines 35-38 of translation).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the support pads of Silver to contain a thickened liquid instead of air, as Greter teaches this provides an equivalent deformable medium to stimulate breast production (lines 16-18 of translation).  The modification with liquid provides the further advantage over air since the thickened liquid would better conduct heat and would better allow the membrane to be heated to improve user comfort.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver.
Regarding claim 5, Silver discloses all of the claimed limitations set forth in claim 1, as discussed above, and discloses that the support pads can contain air (paragraph 195 discloses that the protrusions 1078 and 1080 can be air-bubble type). However, Silver does not teach or disclose the support pad contains a gel.
In a different embodiment (fig. 15), Silver teaches a material in the flexible membrane (gel pack 740 in fig 15) and that gel is a preferred material to a hollow chamber since the gel can be warmed or cooled to provide additional therapeutic effect (paragraph 164).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the air-filled support pads of the first embodiment of Silver (fig. 25) to be filled with a gel, as taught by the second embodiment of Silver to allow for temperature variation of the breast shield, as taught by Silver (paragraph 164).    

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greter (WO 02/17993) in view of Gottenbos (US 20120083731), hereinafter referred to as “Gottenbos ‘731”.
Regarding claim 6, Greter discloses a flexible membrane (frame 1 in fig. 1; lines 31-33 of translation disclose the frame to be made out of rubber-elastic material, indicating that it would be flexible), the flexible membrane comprising: an outer portion, a middle portion, an inner portion (see below), and an opening extending therethrough (opening 2 in fig. 1), wherein the inner portion contains a support pad positioned around the opening of the flexible membrane (elastic inner wall 6 in fig. 1; lines 35-38 discloses the elastic inner wall forms a chamber 7 which comprises a deformable medium), the support pad configured to simulate the sensation of a baby's mouth on a user's breast by causing the breast to be massaged by intermittent suction action produced by a breast pump (intermittent suction is capable of being produced by a breast pump which would cause the deformable medium to deform in a way which simulates the sensation of a baby’s mouth); wherein the support pad applies pressure to the mammary ducts of the breast increasing user comfort and breast milk productivity (the deformable material is functionally capable of applying pressure to the mammary ducts; lines 16-18 discloses the insert is designed to improve stimulation of breast milk and lines 38-39 discloses the deformable medium increases user comfort).

    PNG
    media_image2.png
    283
    486
    media_image2.png
    Greyscale

While these types of inserts are well known in the art for being used with some sort of flange/funnel assembly, Greter does not explicitly disclose a flanged housing having an interior chamber extending therethrough, the flanged housing having an upper receiving portion having a first diameter, a substantially tubular middle portion having a second diameter, and a substantially tubular lower portion having a third diameter, the upper receiving portion of the flanged housing configured for receiving a nipple of a user.
Gottenbos ‘731 teaches a breast pump flanged assembly (fig. 2) comprising a membrane (insert 22 in fig. 2) which is received in a flanged housing (rigid outer shell 13 in fig. 2) having an interior chamber therethrough (paragraph 38 discloses the shell has an opening defining a passageway).  Gottenbos ‘731 further teaches that the flanged housing has an upper receiving portion having a first diameter (see below, dotted line is diameter), a substantially tubular middle portion having a second diameter (see below, dotted line is diameter), and a substantially tubular lower portion having a third diameter (see below, dotted line is diameter), the upper receiving portion of the flanged housing configured for receiving a nipple of a user (fig. 2).

    PNG
    media_image3.png
    587
    402
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the membrane of Greter to be inserted into a flanged housing having an interior chamber extending therethrough, the flanged housing having an upper receiving portion having a first diameter, a substantially tubular middle portion having a second diameter, and a substantially tubular lower portion having a third diameter, the upper receiving portion of the flanged housing configured for receiving a nipple of a user, as taught by Gottenbos ‘731.  This modification would provide the added advantage of allowing the insert to be operatively coupled to breast pump (paragraph 38).
Regarding claim 9, in the modified assembly of Greter, Greter discloses the support pad contains silicone (lines 35-38 discloses the deformable medium can be silicone).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greter in view of Gottenbos ‘731, as applied to claim 6 above, and further in view of Panchula.
Regarding claim 7, modified Greter discloses all of the claimed limitations set forth in claim 1, as discussed above.  Greter further discloses that the flexible membrane is made from a rubber-elastic material (lines 31-33 of translation).  However, modified Greter does not explicitly teach or disclose the flexible membrane is formed from silicone.
Panchula is directed towards a flexible membrane (body 10 in fig. 1) which is formed of silicone (2:25-28).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the membrane of modified Greter to be made from silicone, which is a known elastomeric material, and because Panchula teaches that silicone is readily moldable at reasonable costs and is harmless to the human body (2:25-28).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greter in view of Gottenbos ‘731, as applied to claim 6 above, and further in view of Gottenbos (US 20120035536), hereinafter referred to as “Gottenbos ‘536”.
Regarding claim 8, modified Greter teaches all of the claimed limitations set forth in claim 6, as discussed above.  Gottenbos ‘731 further discloses the flanged housing is formed of a rigid material (paragraph 63 discloses shell 13 is a “rigid outer shell, indicating it would be formed from a rigid material), but does not teach or disclose the housing formed from nylon.
Gottenbos ‘536 teaches a breast shield assembly (fig. 1) which comprises an outer, rigid portion (outer hard material 8 in fig. 1) which surrounds a soft, flexible material (inner soft material 7 in fig. 1).  Gottenbos ‘536 further teaches that the outer rigid portion can be made from nylon (paragraph 22).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the flanged housing of modified Greter to be made from nylon since Gottenbos ‘536 teaches that nylon is an example rigid material acceptable to use in a breast pump assembly.  Gottenbos ‘536 further teaches that nylon has a low friction coefficient (paragraph 22) so that the modification would provide the added advantage of more easily allowing the flexible membrane to be inserted in the flanged housing. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783